BeowN, J.,
dissenting. The complaint filed herein discloses on its face that relators have failed to state an adequate claim for relief in mandamus, and such relief should be denied.
R. 0. 2731.05 provides, as follows:
“The writ of pnandamus must not be issued where *240there is a plain and adequate remedy in the ordinary course of the law.”
Belators have failed to meet this affirmative burden. The complaint filed herein shows that relators do have an adequate remedy at law, since the complaint shows that there is pending in the Court of Common Pleas of Franklin County (case No. 72 CV-03-653) an action involving relators as party defendants, in which action respondents herein seek an injunction against the Attorney General to prevent him from certifying the above proposed constitutional amendment to the Secretary of State.
In light of the pending action in the Court of Common Pleas, an adequate, expedient and timely remedy at law exists for relators in the form of a counterclaim filed in that court compelling certification by the Attorney General if they desired to avail themselves of that remedy. See Civ. B. 13(A), compulsory counterclaims.
I find that there is no urgent irreparable damage that may impair the constitutional rights of the voting public to act upon the proposed amendment. To the contrary, the court below should be allowed to efficiently resolve all the issues arising in the case — in one timely action — as is consistent with the well-reasoned policy of Civ. B. 13(A), supra.
In spite of the fact that no party has raised any question as to the constitutionality of B. C. 3519.01, it strikes me as being unconstitutional on its face, since due process of law demands that the public be allowed to rely on the wording of the actual constitutional amendment, instead of a mere summary thereof. Such a summary restricts and circumvents, rather than facilitates, the people’s important right to know what they are actually petitioning for. Section lg, Article II of the Ohio Constitution, provides:
“Any initiative, supplementary or referendum petition may be presented in separate parts, but each part shall contain a full and correct copy of the title and text of the law. * * *” (Emphasis added.)